Case: 08-31002     Document: 00511085954          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-31002
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HARRY HANDY, also known as Dubie Handy,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:00-CR-319-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Harry Handy, federal prisoner # 27250-034, appeals the district court’s
grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on the
amendments to the crack cocaine Guideline. Handy argues that the district
court erred by failing to grant a larger reduction of his sentence and failing to
specify its reasons for the sentence imposed. Handy’s appeal waiver does not bar
this appeal. See United States v. Cooley, 590 F.3d 293, 297 (5th Cir. 2009).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-31002    Document: 00511085954 Page: 2         Date Filed: 04/20/2010
                                 No. 08-31002

      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence in certain cases where the sentencing range has been subsequently
lowered by the Sentencing Commission. United States v. Doublin, 572 F.3d 235,
237 (5th Cir.), cert. denied, 130 S. Ct. 417 (2009). In such cases, the district
court may reduce the sentence after considering the applicable factors under
18 U.S.C. § 3553(a) and the applicable guidelines policy statements. § 3582(c)(2).
The district court’s determination of whether to reduce a sentence is reviewed
for an abuse of discretion. United States v. Evans, 587 F.3d 667, 672 (5th Cir.
2009), petition for cert. filed (Jan. 28, 2010) (No. 09-8939).
      In the instant case, the district court had before it the original presentence
report, the statements of reasons for imposing sentence, the § 3582(c)(2) motion,
the amendment eligibility worksheet, Handy’s inmate profile, the plea
agreement, and the factual basis supporting Handy’s plea, all of which spoke to
a number of the § 3553(a) factors. Under these circumstances, the district court
gave due consideration to the motion to reduce Handy’s sentence and implicitly
considered the § 3553(a) factors. See Evans, 587 F.3d at 673-74; United States
v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); see also United States v. Shaw,
30 F.3d 26, 29 (5th Cir. 1994). Additionally, the district court is “not required
to state findings of facts and conclusions of law” when granting or denying a
motion under § 3582(c)(2). Evans, 587 F.3d at 674 (internal quotations and
citation omitted). Moreover, a defendant cannot successfully challenge a district
court’s failure to provide reasons “for granting his [§ 3582(c)(2)] motion but not
providing a satisfactorily low enough sentence within the recalculated range.”
Id. Accordingly, on this record, Handy has not shown that the district court
abused its discretion when it reduced Handy’s sentence. See Evans, 587 F.3d at
673-74; Whitebird, 55 F.3d at 1010; Shaw, 30 F.3d at 29.
      AFFIRMED.




                                         2